** Summary **
INSURANCE CONTRACTS — PRIOR APPROVAL BY INSURANCE COMMISSIONER Pursuant to the terms of 36 Ohio St. 2606 [36-2606] (1971), Oklahoma Physicians Service and Group Hospital Service (Blue Shield and Blue Cross) can legally submit a bid for contract on health insurance without having obtained prior approval from the Insurance Commissioner; and Blue Shield and Blue Cross can legally enter into a contract for health insurance without prior approval of the Insurance Commissioner, provided that no such consummated contract shall be issued or delivered to be in effect before and until approved by the Insurance Commissioner.  The Attorney General has received your request for an opinion wherein you ask the following questions: 1. Could the Oklahoma Physicians Service and Group Hospital Service (Blue Shield and Blue Cross) legally submit a bid for contract without having submitted an application to the Insurance Commissioner for a rate change in compliance with the provisions of Title 36 Ohio St. 2606 [36-2606] (1971)? 2. Could the Oklahoma Physicians Service and Group Hospital Service (Blue Shield and Blue Cross) legally enter into such a contract without having submitted an application to the Insurance Commissioner for a rate change in compliance with Title 36 Ohio St. 2606 [36-2606] (1971)? Title 36 Ohio St. 2606 [36-2606] (1971), provides as follows: "On and after effective date of this code no policy or contract providing for hospital service or indemnity and/or medical service or indemnity, shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be issued in connection therewith, until a copy of the form thereof and classifications of risk and underwriting manual, and the rates pertaining thereto, have been filed with and approved by the Insurance Commissioner. If the Insurance Commissioner disapproves the policy or contract, application, rider or endorsement form, classifications of risk and underwriting manual, or rates, said Commissioner shall make a written decision stating the reason or reasons therefore and shall deliver a copy thereof to the corporation and it shall be unlawful for any such corporation to use any such form in this state. Any such corporation shall have twenty (20) days from date of receipt of the notice of disapproval in which to request a hearing on such disapproval." (Emphasis added) The foregoing statute is contained within Title 36, Article 26, Hospital Service and Medical Indemnity Corporations, Non-Profit Laws 1957, which generally provide for the incorporation and operation of charitable and benevolent corporations organized not for profits under the laws of the State of Oklahoma, for the purpose of establishing, maintaining and operating a non-profit hospital service or indemnity plan, and for non-profit medical or indemnity plan. Blue Shield and Blue Cross are health care service corporations chartered under provisions of Article 26. Questions posed in your request for opinion can be resolved by placing a literal interpretation on the language contained in Section 2606, supra; the office of interpretation of a statute is not to put sense into language used therein but to ascertain sense already existing therein. In Re Assessment of Champlin Refining Co., Okl., 99 P.2d 880. Where the meaning of the statute is clear, the statute must be enforced as written. Skelly Oil Co. v. U.S., 225 F. Supp. 228 (D.C. Okl. 1966).  The provision that no policy or contract shall be issued or delivered to any person in this State, nor shall any application, rider or endorsement be issued in connection therewith, until a copy of the form thereof and classifications of risk and underwriting manual, and the dates pertaining thereto, have been filed with and approved by the Insurance Commissioner, is clear in its meaning. Simply stated, the statute provides that no policy or contract consummated shall be issued or delivered to be in effect before and until approved by the Insurance Commissioner.  Based on the foregoing interpretation of Section 2606, supra, it is the opinion of the Attorney General that Oklahoma Physicians Service and Group Hospital Service (Blue Shield and Blue Cross) can legally submit a bid for contract on health insurance without having obtained prior approval from the Insurance Commissioner; and that Blue Shield and Blue Cross can legally enter into a contract for health insurance without prior approval of the Insurance Commissioner, provided that no such consummated contract shall be issued or delivered to be in effect before and until approved by the Insurance Commissioner.  (Jeff L. Hartmann)